
	

115 HR 4173 : Veterans Crisis Line Study Act of 2017
U.S. House of Representatives
2017-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS
		1st Session
		H. R. 4173
		IN THE SENATE OF THE UNITED STATES
		November 9, 2017Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To direct the Secretary of Veterans Affairs to conduct a study on the Veterans Crisis Line.
	
	
 1.Short titleThis Act may be cited as the Veterans Crisis Line Study Act of 2017. 2.Study on efficacy of Veterans Crisis Line (a)StudyThe Secretary of Veterans Affairs shall conduct a study on the outcomes and the efficacy of the Veterans Crisis Line during the 5-year period beginning January 1, 2014, based on an analysis of national suicide data and data collected from the Veterans Crisis Line.
 (b)Matters includedThe study under subsection (a) shall address the following: (1)The efficacy of the Veterans Crisis Line in leading veterans to sustained mental health regimens, by determining—
 (A)the number of veterans who, after contacting the Veterans Crisis Line and being referred to a suicide prevention specialist, begin and continue mental health care furnished by the Secretary of Veterans Affairs; and
 (B)the number of veterans who, after contacting the Veterans Crisis Line and being referred to a suicide prevention specialist, either—
 (i)begin mental health care furnished by the Secretary but do not continue such care; or (ii)do not begin such care.
 (2)The visibility of the Veterans Crisis Line, by determining— (A)the number of veterans who contact the Veterans Crisis Line and have not previously received hospital care or medical services furnished by the Secretary; and
 (B)the number of veterans who contact the Veterans Crisis Line and have previously received hospital care or medical services furnished by the Secretary.
 (3)The role of the Veterans Crisis Line as part of the mental health care services of the Department, by determining, of the veterans who are enrolled in the health care system established under section 1705(a) of title 38, United States Code, who contact the Veterans Crisis Line, the number who are under the care of a mental health care provider of the Department at the time of such contact.
 (4)Whether receiving sustained mental health care affects suicidality and whether veterans previously receiving mental health care furnished by the Secretary use the Veterans Crisis Line in times of crisis, with respect to the veterans described in paragraph (3), by determining the time frame between receiving such care and the time of such contact.
 (5)The effectiveness of the Veterans Crisis Line in assisting veterans at risk for suicide when the Veterans Crisis Line is contacted by a non-veteran, by determining, of the number of non-veterans who contact the Veterans Crisis Line looking for support in assisting a veteran, how many of such individuals receive support in having a veteran begin to receive mental health care furnished by the Secretary.
 (6)The overall efficacy of the Veterans Crisis Line in preventing suicides and whether the number of contacts affects the efficacy, by determining—
 (A)the number of veterans who contact the Veterans Crisis Line who ultimately commit or attempt suicide; and
 (B)of such veterans, how many times did a veteran contact the Veterans Crisis Line prior to committing or attempting suicide.
 (7)The long-term efficacy of the Veterans Crisis Line in preventing repeated suicide attempts and whether the efficacy is temporary, by determining, of the number of veterans who contacted the Veterans Crisis Line and did not commit or attempt suicide during the following 6-month period, the number who contacted the Veterans Crisis Line in crisis at a later time and thereafter did commit or attempt suicide.
 (8)Whether referral to mental health care affects the risk of suicide, by determining— (A)the number of veterans who contact the Veterans Crisis Line who are not referred to, or do not continue receiving, mental health care who commit suicide; and
 (B)the number of veterans described in paragraph (1)(A) who commit or attempt suicide. (9)The efficacy of the Veterans Crisis Line to promote continued mental health care in those veterans who are at high risk for suicide whose suicide was prevented, by determining, of the number of veterans who contacted the Veterans Crisis Line and did not commit or attempt suicide soon thereafter, the number that begin and continue to receive mental health care furnished by the Secretary.
 (10)Such other matters as the Secretary determines appropriate. (c)Rule of construction regarding data collectionNothing in this section may be construed to modify or affect the manner in which data is collected, or the kind or content of data collected, by the Secretary under the Veterans Crisis Line.
 (d)SubmissionNot later than May 31, 2019, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate the study under subsection (a).
 (e)Veterans crisis line definedIn this section, the term Veterans Crisis Line means the toll-free hotline for veterans established under section 1720F(h) of title 38, United States Code.
			
	Passed the House of Representatives November 8, 2017.Karen L. Haas,Clerk.
